Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1. A method for physically displaying and manipulating a communication network through physical objects and an interactive display, comprising: 
positioning, on a surface of an interactive display screen, a plurality of physical objects, wherein each physical object of the plurality of physical objects is directly associated with a specific node in a communication network; 
detecting, by the interactive display screen, positions of the plurality of physical objects positioned on the surface of the interactive display screen; 
in response to detecting the positions of the plurality of physical objects, displaying, on the interactive display screen, a topography of the communication network including a plurality of nodes, wherein (i) the plurality of nodes includes at least an associated node for each physical object positioned on and detected by the interactive display screen, (ii) each associated node is displayed beneath the physical object of the plurality of physical [[objected]] objects with which it is directly associated, 
receiving, by an input device interfaced with the interactive display screen, a physical gesture performed by a user involving one or more of the plurality of physical objects; 
transmitting, by a transmitter interfaced with the interactive display screen, a signal to (i) one of the one or more physical objects or (ii) one of the nodes of the communication network causing manipulation of the communication network based on the physical gesture; and 
updating, on the interactive display screen, the topography of the communication network based on the manipulation of the communication network in real-time.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose at least the features claimed in the independent claims 1 and/or 9, in particular, in combination with the remaining features of the independent claim: 
detecting, by the interactive display screen, positions of the plurality of physical objects positioned on the surface of the interactive display screen; 
in response to detecting the positions of the plurality of physical objects, displaying, on the interactive display screen, a topography of the communication network including a plurality of nodes, wherein (i) the plurality of nodes includes at least an associated node for each physical object positioned on and detected 
transmitting, by a transmitter interfaced with the interactive display screen, a signal to (i) one of the one or more physical objects or (ii) one of the nodes of the communication network causing manipulation of the communication network based on the physical gesture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY G TODD/Primary Examiner, Art Unit 2457